The opinion of the court was filed
Per Curiam.
This is not a ease of distribution. The contention arises on exceptions filed to the account of assignees under a voluntary deed of assignment for the benefit of creditors. The appellant sought to object to the account, on *552the alleged groiind that he was 'a preferred creditor of the assignor. The court found that his claim was not sustained ; that he had no interest in the account to which he excepted, and therefore no standing to file exceptions. In case of a sale of the land it is very clear, his claim could not be allowed to the prejudice of a prior lien creditor. We think the mere rents of the land in the hands of assignees not being the product of business managed and carried on by them, but solely the product of the land, itself, should be applied on those prior liens which would be entitled to the proceeds of the lands, if sold. This we understand to be the ground on which the court ruled the case. The conclusion is sustained for reasons expressed in Bausman’s Appeal, 9 Norris, 180, and Burkholder’s Appeal, 13 Norris, 524.
Decree affirmed, and appeal dismissed at the cost of the appellant.